Order entered August 15, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00648-CV
                             No. 05-22-00677-CV

 JAMES ALAN BARNES, INDIVIDUALLY AND NEXT FRIEND OF E.B.,
     A MINOR, AND AS THE PERSONAL REPRESENTATIVE OF
    THE ESTATE OF C.A.B, DECEASED, AND MIRTHA BARNES,
  INDIVIDUALLY AND NEXT FRIEND OF E.B., A MINOR, Appellants

                                        V.

                FREEDOM POWERSPORTS, LLC, Appellee

              On Appeal from the 44th Judicial District Court
                           Dallas County, Texas
           Trial Court Cause Nos. DC-16-15204 and DC-22-07429

                                   ORDER

      These appeals challenge the trial court’s order granting appellee Freedom

Powersports, LLC’s no-evidence motion for summary judgment. The order was

entered in trial court cause number DC-16-15204 and subsequently severed into

trial court cause number DC-22-07429.
      Appellants filed the appeal docketed cause number 05-22-00648-CV before

the new trial court cause number was assigned. They filed the appeal docketed

cause number 05-22-00677-CV after the new trial court cause number was

assigned. Because the two appeals concerns the same order, appellants now seek

to consolidate the appeals.

      We GRANT the August 11, 2022 motion and CONSOLIDATE cause

number 05-22-00648-CV into cause number 05-22-00677-CV. We DIRECT the

Clerk of the Court to transfer all documents from cause number 05-22-00648-CV

into cause number 05-22-00677-CV. For administrative purposes, cause number

05-22-00648-CV is treated as a closed case.

      As per our August 10, 2022 postcard notice in cause number 05-22-00648-

CV, the reporter’s record SHALL BE FILED no later than September 9, 2022.

      We DIRECT the Clerk of the Court to send a copy of this order to Dallas

County District Clerk Felicia Pitre; Janet Saavedra, Official Court Reporter for the

44th Judicial District Court; and, the parties.

                                                  /s/   KEN MOLBERG
                                                        JUSTICE